1

2

3                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
4
     ________________________________________
5
     United States Trustee for Region 18,                    Case No. 20-00400-MJH
6
               Plaintiff.
7
      v.                                                     PROOF OF SERVICE
8
  Thomas McAvity, and
9 Northwest Debt Relief Law Firm,

10             Defendants.
11

12

13

14           I, Keith Swanson, certify that I am 18 years of age and not a party to the above captioned

15   matter. I further certify that a copy of each of the Complaint for Disgorgement, Sanctions, and
16
     Injunction Against Thomas McAvity and Northwest Debt Relief Law Firm, Summons in an
17
     Miscellaneous Proceeding, and Order Reassigning Case was served on June 11, 2020, by U.S.
18
     Mail to the defendents Thomas McAvity and Northwest Debt Relief Law Firm, as follows:
19

20     Thomas McAvity
       4513 E. Avalon Dr
21     Phoenix, AZ 85018-7231
22     Thomas McAvity
       650 NE Holladay St Ste 1600
23     Portland, OR 97232-2035
24

25

26


      PROOF OF SERVICE- 1                                                Office of the United States Trustee
                                                                             700 Stewart Street, Suite 5103
                                                                                  Seattle, WA 98101-1271
                                                                         206-553-2000, 206-553-2566 (fax)
1     Thomas McAvity
      1312 Main Street
2     Vancouver, WA 98660
3     Thomas McAvity
      14900 Interurban Ave. S. - Ste. 271
4     PMB 43
      Seattle, WA 98168
5
      Northwest Debt Relief Law Firm
6     650 NE Holladay St Ste 1600
      Portland, OR 97232-2035
7
      Northwest Debt Relief Law Firm
8     1312 Main Street
      Vancouver, WA 98660
9
      Northwest Debt Relief Law Firm
10    14900 Interurban Ave. S. - Ste. 271
      PMB 43
11    Seattle, WA 98168
12

13

14

15

16
           I declare the foregoing is true and correct under penalty of perjury.
17

18         DATED this 11th day of June, 2020.

19
                                                         Respectfully submitted,
20

21                                                       GREGORY M. GARVIN
                                                         Acting United States Trustee for Region 18
22

23
                                                         /s/ Keith Swanson
24                                                       Keith Swanson, Legal Assistant
                                                         Office of the United States Trustee
25

26


     PROOF OF SERVICE- 2                                                Office of the United States Trustee
                                                                            700 Stewart Street, Suite 5103
                                                                                 Seattle, WA 98101-1271
                                                                        206-553-2000, 206-553-2566 (fax)
